                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 TAMIKA McDONALD,                                 )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 3:18-cv-01395
                                                  )
 PREMIER PARKING SERVICES, LLC,                   )
                                                  )
        Defendant.                                )


                                             ORDER

       Before the Court is a Report and Recommendation (Doc. No. 22) in which Magistrate

Judge Newbern recommends that Defendant’s Motion to Dismiss (Doc. No. 17) for failure to

prosecute should be denied, but certain warnings should be issued to Plaintiff. No objections have

been timely filed. Nonetheless, the Court has conducted a de novo review of this matter and

concurs with Magistrate Judge Newbern’s analysis and conclusions. No party, pro se or otherwise

has the right to avoid appearing for multiple timely, properly noticed depositions simply because

she would prefer to be represented by an attorney.

       The Report and Recommendation is APPROVED AND ADOPTED. The Motion to

Dismiss is DENIED without prejudice. Plaintiff is hereby warned that failure to participate in a

(third) noticed deposition may result in sanctions including fees and costs and dismissal of this

action. The Magistrate Judge shall extend the discovery period to allow for Plaintiff’s deposition.

       IT IS SO ORDERED.



                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
